Citation Nr: 1048007	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-21 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by shaking and jerking of the lower extremities, to include as 
due to inservice exposure to herbicides.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to posttraumatic stress disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to posttraumatic stress disorder.

4.  Entitlement to service connection for diverticulitis, 
diverticulosis, and irritable bowel condition, to include as 
secondary to posttraumatic stress disorder.

5.  Entitlement to service connection for gastroesophageal reflux 
disorder and hiatal hernia, to include as secondary to 
posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In January 2008, the Board issued a decision which, in pertinent 
part, denied service connection for a disability manifested by 
shaking and jerking of the lower extremities, to including as due 
to inservice exposure to herbicides.  Thereafter, the Veteran 
appealed the Board's January 2008 decision on this issue to the 
United States Court of Appeals for Veterans Claims (Court).  

The January 2008 Board decision remanded for additional 
development the issues of service connection for erectile 
dysfunction; hypertension; diverticulitis, diverticulosis, and 
irritable bowel condition; and gastroesophageal reflux disorder 
(GERD) and hiatal hernia.  In April 2009, the Board issued a 
decision which denied these claims.  Thereafter, the Veteran 
appealed the Board's April 2009 decision to the Court.  In 
November 2009, based on a Joint Motion for Remand (Joint Motion), 
the Court issued an Order remanding these issues for compliance 
with the Joint Motion.  

In January 2010, the Court issued a memorandum decision which, in 
pertinent part, vacated the portion of Board's January 2008 
decision that denied service connection for a disability 
manifested by shaking and jerking of the lower extremities, and 
remanded this issue back to the Board for additional proceedings 
consistent with the Court's decision.

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, 
based on the November 2009 Joint Motion, the Court remanded for 
additional development the Veteran's claims seeking service 
connection for erectile dysfunction; hypertension; 
diverticulitis, diverticulosis, and irritable bowel condition; 
and GERD and hiatal hernia.  In order to prevent prejudice to the 
Veteran, the Board's April 2009 decision which addresses these 
issues must be vacated, and a new decision on these issues will 
be entered as if that part of the April 2009 decision by the 
Board had never been issued.



REMAND

The Veteran is seeking service connection for a disability 
manifested by shaking and jerking of the lower extremities, to 
including as due to inservice exposure to herbicides.  He is also 
seeking service connection for erectile dysfunction; 
hypertension; diverticulitis, diverticulosis, and irritable bowel 
condition; and GERD and hiatal hernia, all of which are claimed 
secondary to posttraumatic stress disorder (PTSD).

Based upon its review of the Veteran's claims folder, the Board 
finds there is a further duty to assist the Veteran with his 
claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  

I.  Service Connection for a Disability Manifested by Shaking and 
Jerking of the Lower Extremities, to include as due to Inservice 
Exposure to Herbicides.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83. 

After reviewing the Court's January 2010 Memorandum Decision and 
the Veteran's claims file, the Board concludes that a VA 
examination is required to determine whether the Veteran 
currently has a disability manifested by shaking and jerking of 
the lower extremities; and if so, whether this condition is 
related to his military service, to include his inservice 
exposure to herbicides.  In making this determination, the Board 
acknowledges that the Veteran is competent to testify that he has 
experienced persistent or recurrent symptoms of a disability, and 
in this case, the Veteran has reported ongoing symptoms of 
shaking and jerking in his lower extremities since his discharge 
from the service.  Thus, the low threshold requirement for a VA 
examination under McLendon has been met by competent lay evidence 
in this case.  McLendon, 20 Vet. App. at 83; see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.").  



II.  Remaining Issues

In March 2010, the Veteran's representative submitted additional 
argument in support of the Veteran's remaining claims herein.  
Specifically, the Veteran's representative submitted numerous 
medical articles which suggest a link between the Veteran's 
service-connected PTSD, and his claimed erectile dysfunction; 
hypertension; diverticulitis, diverticulosis, and irritable bowel 
condition; and GERD and hiatal hernia.  A waiver of RO 
consideration of this evidence was not included the submission.  
Accordingly, the Board must return this matter to the RO for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2010).

In compliance with the November 2009 Joint Motion, the RO must 
schedule the Veteran for the appropriate VA examinations to 
determine the current existence and etiology of the Veteran's 
erectile dysfunction; hypertension; diverticulitis, 
diverticulosis, and irritable bowel condition; and GERD and 
hiatal hernia.  As for each of these conditions, the VA examiner 
must address whether it was caused by and/or aggravated by the 
Veteran's service-connected PTSD, including consideration of the 
medical articles submitted by the Veteran's Representative in 
March 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(if VA provides the Veteran with an examination in a service 
connection claim, the examination must be adequate); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for any of the conditions on 
appeal since July 2008.  The RO must then 
obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the RO must have the 
Veteran undergo the appropriate VA 
examination(s) to determine whether any 
current disability manifested by shaking 
and jerking of the lower extremities can be 
identified.  If a current condition can be 
identified, the VA examiner should provide 
a medical opinion as to whether there is a 
causal relationship in this case between 
the identified condition and the Veteran's 
military service, including exposure to 
herbicides, including Agent Orange.  The 
claims file must be made available to and 
reviewed by the VA physician in conjunction 
with the requested opinion.  A complete 
rationale for all opinions must be 
provided.  If the physician cannot provide 
the requested opinions without resorting to 
speculation, it must be so stated, and the 
physician must provide the reasons why an 
opinion would require speculation.  The 
report must be typed.

3.  The RO must then have the Veteran 
undergo the appropriate VA examination(s) 
to determine the current existence and 
etiology of the following conditions: (1) 
erectile dysfunction, (2) hypertension, (3) 
diverticulitis, diverticulosis, and 
irritable bowel condition, and (4) GERD and 
hiatal hernia.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Following a review 
of the service and post service medical 
records, the examiner must provide an 
opinion as to the following: whether the 
Veteran's erectile dysfunction; 
hypertension; diverticulitis, 
diverticulosis, and irritable bowel 
condition; and/or GERD and hiatal hernia 
was caused by and/or aggravated by the 
Veteran's service-connected PTSD.  A 
complete rationale for all opinions must be 
provided, and the VA examiner must consider 
the medical articles submitted by the 
Veteran's representative in March 2010.  If 
the physician cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the physician 
must provide the reasons why an opinion 
would require speculation.  The report must 
be typed.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken above, the claims on 
appeal must be readjudicated, including 
consideration of all evidence receive since 
the claims were last considered.  If any 
issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



